
	

115 SJ 63 PCS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Secretary of the Treasury, Secretary of Labor, and Secretary of Health and Human Services relating to “Short-Term, Limited Duration Insurance”.
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 627115th CONGRESS
		2d Session
		S. J. RES. 63
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2018
			Ms. Baldwin (for herself, Mrs. Murray, Mr. Wyden, Mrs. McCaskill, Mr. Tester, Mr. Donnelly, Mr. Jones, Mr. Carper, Mr. Whitehouse, Ms. Stabenow, Mr. Coons, Ms. Harris, Mr. Merkley, Mr. Leahy, Mr. Van Hollen, Mr. Brown, Mr. Nelson, Ms. Duckworth, Mr. Casey, Mr. Booker, Ms. Cortez Masto, Ms. Hirono, Mr. Schatz, Mr. Reed, Mr. Blumenthal, Ms. Hassan, Mrs. Shaheen, Mrs. Gillibrand, Mr. Peters, Mr. Murphy, Mr. King, Mr. Bennet, Mr. Markey, Ms. Warren, Ms. Klobuchar, Mr. Heinrich, Mr. Warner, Ms. Cantwell, Ms. Smith, Mr. Udall, Mrs. Feinstein, Mr. Sanders, Mr. Menendez, Mr. Durbin, Mr. Cardin, Mr. Kaine, Mr. Manchin, and Mr. Schumer) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		October 9, 2018Committee discharged, by petition, pursuant to 5 U.S.C. 802(c), and placed on the calendarJOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Secretary of the Treasury, Secretary of Labor, and
			 Secretary of Health and Human Services relating to Short-Term, Limited Duration Insurance.
	
 That Congress disapproves the rule submitted by the Secretary of the Treasury, Secretary of Labor, and Secretary of Health and Human Services relating to Short-Term, Limited Duration Insurance (83 Fed. Reg. 38212 (August 3, 2018)), and such rule shall have no force or effect.
		
	October 9, 2018Committee discharged, by petition, pursuant to 5 U.S.C. 802(c), and placed on the calendar